EXHIBIT 99.1 Joint Filing Agreement The undersigned hereby agree that the statements on Schedule 13D with respect to the Common Stock of Bulova Technologies Group, Inc. dated as of February 25, 2013 is, and any amendments thereto (including amendments on Schedule 13G), signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: December 24, 2014 Fieldstone Affiliates, LLC /s/ Gary Lee Shapiro By /s/ Gary Lee Shapiro Print Name: Gary Lee Shapiro Print Name: It’s Manger /s/ Colleen Stacy Shapiro Print Name: Colleen Stacy Shapiro /s/ David Richard Shapiro Print Name: David Richard Shapiro /s/ William Edward McMillen Print Name: William Edward McMillen /s/ Elizabeth Jane McMillen Print Name: Elizabeth Jane McMillen /s/ Rachel Shapiro McKim Print Name: Rachel Shapiro McKim /s/ Ryan McKim Print Name: Ryan McKim GARY LEE SHAPIRO Reporting Person Schedule 13D Exhibit A PREFERRED SHARES OWNED GARY L SHAPIRO DIRECTLY Date Beneficially owned thru Method of Acquired # of Shares Fieldstone Affiliates, LLC Acquiring Shares - - (800,000,000 – see reporting on Exhibit F) AF COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 $ 0.119 NuViewIRA, Inc., FBO Gary Shapiro Roth IRA PF WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 10/3/2013 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 9/1/2013 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 9/4/2014 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 9/4/2014 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF TOTAL COLLEEN STACY SHAPIRO Reporting Person Schedule 13D Exhibit B PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 $ 0.119 NuView IRA, Inc., FBO Colleen Stacy Shapiro Roth IRA PF WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 10/3/2013 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF 9/1/2013 Colleen Stacy Shapiro $ .02 AF 9/4/2014 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF 8/29/14 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF TOTAL DAVID RICHARD SHAPIRO Reporting Person Schedule 13D Exhibit C PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 $ 0.119 NuView IRA, Inc., FBO David Shapiro Roth IRA PF WARRANTS NONE WILLIAM EDWARD MCMILLEN Reporting Person Schedule 13D Exhibit D PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 NuView IRA, Inc., FBO William McMillen Roth IRA PF WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 9/1/2013 William McMillen $ .02 AF ELIZABETH JANE MCMILLEN Reporting Person Schedule 13D Exhibit E PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 NuView IRA, Inc., FBO Elizabeth McMillen Roth IRA PF WARRANTS NONE FIELDSTONE AFFILIATES, LLC Reporting Person (Partnership) Schedule 13D Exhibit F PREFERRED SHARES OWNED Date Price per Method of Acquired # of Shares Share Owner Acquiring Shares 2/25/2013 Fieldstone Affiliates, LLC (beneficial owner Gary L. Shapiro – see reporting on Exhibit A) PF RACHEL SHAPIRO MCKIM Reporting Person Schedule 13D Exhibit G PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 NuView IRA, Inc., FBO Rachel Shapiro McKim Roth IRA PF WARRANTS NONE RYAN MCKIM Reporting Person Schedule 13D Exhibit H PREFERRED SHARES OWNED NONE COMMON SHARES OWNED NONE WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 9/1/2013 Ryan McKim $ .02 AF Bulova Technologies Group Exhibit I Bulova Technologies Machinery Notes Payable November 30, 2015 Principal Loan Forbearance NOTE: THE ENTITIES LISTED BELOW ARE AFFILIATES OF THE REPORTING PERSONS Loan Balance Maturity Agreement - Note C Date Date BORROWER: BTGI Lender NFC III NFC III (Stacy Shapiro) 4/24/2013 3,500.00 POD 11/30/2015 NFC III (Gary Shapiro) 4/24/2013 3,500.00 POD 11/30/2015 NFC III (Gary Shapiro) 4/25/2013 51,015.85 POD 11/30/2015 NFC III (Gary Shapiro) 4/26/2013 10,000.00 POD 11/30/2015 NFC III (Gary Shapiro) 5/1/2013 27,303.50 POD 11/30/2015 NFC III (Gary Shapiro) 5/10/2013 10,500.00 POD 11/30/2015 NFC III (Gary Shapiro) 5/19/2013 25,000.00 POD 11/30/2015 NFC III (Gary Shapiro) 5/31/2013 115,000.00 POD 11/30/2015 NFC III (Gary Shapiro) 6/17/2013 75,000.00 POD 11/30/2015 NFC III (Gary Shapiro) 6/27/2013 40,000.00 POD 11/30/2015 NFC III (S V Associates) 7/24/2013 50,000.00 POD 11/30/2015 NFC III (S V Associates) 7/31/2013 50,000.00 POD 11/30/2015 NFC III (SV Associates) 8/11/2013 100,000.00 POD 11/30/2015 Grid Note - Note B $ 560,819.35 NFC III - Note A 2/24/2013 400,000.00 POD 11/30/2015 NFC III (Stacy Shapiro CSS) 7/11/2013 5,000.00 12/31/2014 11/30/2015 NFC III (Fieldstone Affiliates) 9/30/2013 75,000.00 12/31/2014 11/30/2015 NFC III (Craigmore Corporation) 10/15/2013 30,000.00 10/14/2016 11/30/2015 NFC III (Shapiro Fam. D I) 10/30/2013 100,000.00 12/31/2014 11/30/2015 NFC III (Gary Shapiro) 1/17/2014 8,000.00 POD 11/30/2015 NFC III 2/13/2014 8,000.00 POD 11/30/2015 NFC III (SFNextGen) 3/6/2014 100,000.00 POD 11/30/2015 NFC III 3/12/2014 5,000.00 POD 11/30/2015 NFC III 3/13/2014 5,000.00 POD 11/30/2015 Total NFC III Loans $ 1,296,819.35 Lender SIII Associates - SIII Associates (note Max $1,435,000) 11/8/2013 878,688.00 3/31/2014 11/30/2015 Payment 5/8/2014 ) 823,755.27 SIII Associates 11/27/2013 518,000.00 3/31/2014 12/31/2014 SIII Associates 2/26/2014 7,000.00 POD 11/30/2015 SIII Associates 2/27/2014 3,000.00 POD 11/30/2015 Total SIII Associates Loans $ 1,351,755.27 Lender Bulova Tech. Machinery Bulova Tech.Machinery LLC 7/18/2013 60,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 2/7/2014 8,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 3/27/2014 8,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 4/23/2014 40,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 6/5/2014 50,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 6/13/2014 10,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 6/20/2014 15,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 7/3/2014 20,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 7/8/2014 15,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 7/16/2014 10,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 7/23/2014 10,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 8/1/2014 5,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 8/13/2014 7,000.00 POD 11/30/2015 Bulova Tech.Machinery LLC 8/26/2014 12,000.00 POD 11/30/2015 Total BTM Loans $ 270,000.00 Lender Craigmore Machinery Craigmore Machinery Co. LLC 12/27/2013 20,000.00 POD 11/30/2015 Craigmore Machinery Co. LLC 1/24/2014 20,000.00 POD 11/30/2015 Craigmore Machinery Co. LLC 1/31/2014 8,000.00 POD 11/30/2015 Craigmore Machinery Co. LLC 7/10/2014 43,000.00 POD 11/30/2015 Total CMC Loans $ 91,000.00 Lender SV Associates SV Associates 1/9/2014 41,000.00 POD 11/30/2015 Total SV Associates Loans $ 41,000.00 Lender Tropico Equity Partners Tropico Equity Partners, LLC 2/3/2014 68,160.78 POD 11/30/2015 Total Tropico Equity Partners Loans $ 68,160.78 Total for Principal loans BTG $ 3,118,735.40 BORROWER: BTM Lender Shapiro D-1 Trust Shapiro D-1 Trust 7/10/2013 100,000.00 POD 11/30/2015 Shapiro D-1 Trust 10/8/2013 50,000.00 POD 11/30/2015 Shapiro D-1 Trust 4/28/2014 400,000.00 4/28/2017 4/28/2017 Total Shapiro D-1 Trust Loans $ 550,000.00 Lender Craigmore Machinery Craigmore Machinery Co. 8/15/2013 49,212.40 POD 11/30/2015 Craigmore Machinery Co. 8/15/2013 50,000.00 POD 11/30/2015 Craigmore Machinery Co. 9/1/2013 5,000.00 POD 11/30/2015 Craigmore Machinery Co. 1/9/2014 30,000.00 POD 11/30/2015 Craigmore Machinery Co. 7/15/2014 75,000.00 POD 11/30/2015 Craigmore Machinery Co. 8/12/2014 60,000.00 POD 11/30/2015 Total for CMC Loans $ 269,212.40 Lender GLS Gary Shapiro 9/10/2013 75,000.00 POD 11/30/2015 Gary Shapiro 12/10/2013 50,000.00 POD 11/30/2015 Total for GLS Loans $ 125,000.00 Lender Rachel 2002 Irrevocable Rachel 2002 Irrevocable Trust 2/14/2014 31,500.00 POD 11/30/2015 Rachel 2002 Irrevocable Trust 4/3/2014 20,000.00 POD 11/30/2015 Total for Rachel 2002 Irr.Trust Loans $ 51,500.00 Lender Banyan Capital Finance Banyan Capital Finance 3/12/2014 15,000.00 POD 11/30/2015 Banyan Capital Finance 2/25/2014 8,000.00 POD 11/30/2015 Total for Banyan Capital F. Loans $ 23,000.00 Lender Colleen S.2007 T Colleen S.2007 Trust 4/23/2014 160,000.00 POD 11/30/2015 Total for Collen S. 2007 Trust Loans $ 160,000.00 Lender SIII Associates S III Associates 5/8/2014 100,000.00 POD 11/30/2015 Total for S III Associates Loans $ 100,000.00 Total for Principal and Interest BTM $ 1,278,712.40 Grand Total for BTM & BTGI Loans 4,397,447.80 Intercompany ) Grand Total (net of Intercompany) $ 4,127,447.80 Note A: As part of this credit extension of $4,000,000 Warrants were issued as follows: FBO Gary L. Shapiro 1,980,851 FBO Colleen Stacy Shapiro 1,980,851 FBO Ryan McKim 3,961,702 Note B: Warrants for loan extensions of 560,819.35 were issued FBO Gary L Shapiro 3,166,667 FBO Colleen Stacy Shapiro 3,166,667 FBO William McMillen 3,166,667 Note C: the Reporting Persons received 30,000,000 Warrants as part of a Forbearance Agreement and interest rate reduction as follows: FBO Colleen Stacy Shapiro 15,000,000 Warrants FBO Gary L Shapiro 15,000,000 Warrants From time to time Mr Shapiro and his affiliates make loans and advances available to the Issuer. As of November 24, 2014, in addition to the above loans for which warrants were issued as scheduled above, Mr Shapiro and his affiliates have advanced the Company approximately $497,818.50. These affiliated entities have a blanket lien on all of the Issuer's and it's subsidiaries assets.
